FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2021

                                      No. 04-21-00096-CV

                                      Claudia MEDRANO,
                                           Appellant

                                                v.

 Lora VERGOTT, Jeff Tafoya, Innovative Risk Management, Inc., and Acceptance Indemnity
                                    Insurance Co.,
                                      Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-23582
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
         On April 9, 2021, we ordered appellant to show cause why her appeal should not
be dismissed for lack of jurisdiction. We noted that the clerk’s record appeared to show
appellant’s motion for new trial was not timely filed and therefore did not extend her
deadline to file a notice of appeal. TEX. R. CIV. P. 329b(a); TEX. R. CIV. P. 26.1(a). On
April 16, 2021, appellant responded to our order with evidence showing her motion for
new trial was timely submitted to her attorney’s electronic filing service provider on
January 21, 2021, but was rejected by the district clerk for failure to pay the filing fee.
She also presented evidence showing she subsequently resubmitted the motion and paid
the filing fee in accordance with the district clerk’s instructions.

        This response is sufficient to show appellant’s motion for new trial was timely
filed. See TEX. R. CIV. P. 21(f)(5) (“An electronically filed document is deemed filed
when transmitted to the filing party’s electronic filing service provider[.]”); see also
Nevarez Law Firm, P.C. v. Inv’r Land Servs., L.L.C., 610 S.W.3d 567, 570 (Tex. App.—
El Paso 2020, no pet.) (motion for new trial timely submitted to electronic service
provider but subsequently rejected for failure to pay filing fee will be deemed timely filed
if resubmitted in accordance with the clerk’s instructions); In re Barr, No. 05-19-00511-
CV, 2019 WL 2082468, at *1–2 (Tex. App.—Dallas May 13, 2019, orig. proceeding)
(mem. op.) (same). Because appellant timely filed a motion for new trial, her notice of
appeal—which the record shows was filed within 90 days of the trial court’s judgment—
was also timely filed. TEX. R. CIV. P. 26.1(a)(1). We therefore retain this appeal on our
docket and reinstate the appellate deadlines in this case. We ORDER the court reporter
                                                                                       FILE COPY

to file either the reporter’s record or a notification of late record by April 30, 2021. We
further ORDER the district clerk to correct the clerk’s record to show appellant’s motion
for new trial was filed on January 21, 2021. TEX. R. APP. P. 34.5(d).



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court